Citation Nr: 1232218	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-34 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 18, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD) with depression and post-concussive headaches; degenerative disc disease (DDD) of the thoracolumbar spine; DDD of the cervical spine; neuropathy of the left lower extremity; a bilateral shoulder strain; carpal tunnel syndrome of both wrists; a bilateral hip impingement syndrome; a bilateral knee strain; vocal cord dyskinesia; a hiatal hernia with gastroesophageal reflux; asthma; tinnitus; bilateral hearing loss; hypertension; hemorrhoids; ingrown toenails; and varicocele, left testicle; and for the grant of basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty from January 1988 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2008.  A statement of the case was issued in September 2008, and a substantive appeal was received in November 2008.  The Veteran appeared at a hearing before the Board at the RO in July 2012.  A transcript is of record.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

The first communication from the Veteran to VA evidencing intent to file claims of service connection for PTSD with depression and post-concussive headaches; DDD of the thoracolumbar spine; DDD of the cervical spine; neuropathy of the left lower extremity; a bilateral shoulder strain; carpal tunnel syndrome of both wrists; a bilateral hip impingement syndrome; a bilateral knee strain; vocal cord dyskinesia; a hiatal hernia with gastroesophageal reflux; asthma; tinnitus; bilateral hearing loss; hypertension; hemorrhoids; ingrown toenails; and varicocele, left testicle was received on January 18, 2007, more than a year after his separation from active duty.


CONCLUSION OF LAW

An effective date earlier than January 18, 2007, is not warranted for the awards of service connection for PTSD with depression and post-concussive headaches; DDD of the thoracolumbar spine; DDD of the cervical spine; neuropathy of the left lower extremity; a bilateral shoulder strain; carpal tunnel syndrome of both wrists; a bilateral hip impingement syndrome; a bilateral knee strain; vocal cord dyskinesia; a hiatal hernia with gastroesophageal reflux; asthma; tinnitus; bilateral hearing loss; hypertension; hemorrhoids; ingrown toenails; and varicocele, left testicle; or for the award of basic eligibility to DEA.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the October 2007 rating decision that is on appeal granted service connection for PTSD with depression and post-concussive headaches; DDD of the thoracolumbar spine; DDD of the cervical spine; neuropathy of the left lower extremity; a bilateral shoulder strain; carpal tunnel syndrome of both wrists; a bilateral hip impingement syndrome; a bilateral knee strain; vocal cord dyskinesia; a hiatal hernia with gastroesophageal reflux; asthma; tinnitus; bilateral hearing loss; hypertension; hemorrhoids; ingrown toenails; and varicocele, left testicle; and granted basic eligibility to DEA, and assigned an effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2008 statement of the case provided notice on the "downstream" issues of earlier effective dates and readjudicated the matters after the appellant and his representative responded.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a January 2007 letter also provided him with effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

All evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any other pertinent evidence that remains outstanding. Thus, VA's duty to assist is met and the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The exception to this is that as for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD-214 shows that he separated from service under honorable conditions on January 13, 2006.

The Veteran's formal claim of service connection for PTSD with depression and post-concussive headaches; DDD of the thoracolumbar spine; DDD of the cervical spine; neuropathy of the left lower extremity; a bilateral shoulder strain; carpal tunnel syndrome of both wrists; a bilateral hip impingement syndrome; a bilateral knee strain; vocal cord dyskinesia; a hiatal hernia with gastroesophageal reflux; asthma; tinnitus; bilateral hearing loss; hypertension; hemorrhoids; ingrown toenails; and varicocele, left testicle was received by the RO on January 18, 2007; he did not indicate that he had filed a previous claim for benefits with VA.  See January 2007 VA Form 21-256, Veteran's Application for Compensation and/or Pension.  The claims file does not contain any communication from the Veteran that may be reasonably construed as a formal or informal claim for compensation benefits received by VA prior to January 18, 2007.  See 38 C.F.R. §§ 3.151, 3.155.  

In his January 2008 notice of disagreement, the Veteran asserted that he was entitled to an earlier effective date for the award of his service-connected disabilities and his award of basic eligibility to DEA because he had submitted his initial claim for benefits on January 12, 2007, and was separated from service on January 13, 2006; therefore, he fell within the provisions of 38 C.F.R. § 3.400(b)(2)(i).  To support his claim, he submitted a copy of a "Disabled American Veterans DSO/CSO Contact Brief" that was completed on January 12, 2007.  It shows that on this date, the Veteran contacted the Disabled American Veterans (DAV) to appoint that service organization as his representative and file an initial claim for VA benefits.  It further shows that he provided DAV with a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), VA Form 21-526, and also copies of his DD-214 and service treatment records.

At the July 2012 hearing before the Board, the Veteran testified that while he admittedly waited until the last minute to file a claim for benefits, he did file a claim for VA benefits within the one year period following his separation from service.  He noted that he separated from service on January 13, 2006, and stated that on January 12, 2007 (a Friday), he visited the DAV office in Colorado Springs, Colorado to request assistance in filing a claim for VA benefits.  The service organization officer who assisted him with his paperwork assured the Veteran that his claim would be filed with VA's regional office in Denver, Colorado on that day, and that he would therefore meet the 1-year deadline.  However, when he received a copy of his paperwork after it had been date-stamped by VA, it showed that his application for benefits was received on the Tuesday following January 12, 2007.  The Veteran noted that the Monday following January 12, 2007 was a holiday (Martin Luther King, Jr. Day); therefore, in his opinion "something happened", perhaps due to the confusion of the holiday, to have caused his application to be not date-stamped until the Tuesday after the holiday, even though his application was timely submitted on January 12, 2007.  He further argued that consideration should be given to the fact that the 1-year deadline for the filing of his application fell during a holiday.

In computing the time limit for any action required of a claimant or beneficiary, including the filing of claims or evidence requested by VA, the first day of the specified period will be excluded and the last day included.  This rule is applicable in cases in which the time limit expires on a workday.  Where the time limit would expire on a Saturday, Sunday, or holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 3.110.  Time computation provisions set forth in 38 C.F.R. § 20.305 apply only to appeals, not original claims.

After a careful review of the claims file, the Board finds that even with consideration of 38 C.F.R. § 3.110, the Veteran is not entitled to an effective date earlier than January 18, 2007, for his service-connected disabilities and grant of basic eligibility to DEA.  In particular, although he argues and the evidence shows that he contacted the DAV about filing a claim for VA benefits on January 12, 2007, the evidence of record does not show that his application was received by VA until January 18, 2007 (which was the Thursday following his visit to the DAV office in Colorado Springs, Colorado, and not Tuesday as he and his representative asserted at the July 2012 hearing before the Board).  Significantly, when the Veteran's VA Form 21-526 was filed with VA, it was accompanied by a cover letter from DAV (in Denver, Colorado), which states, "As the accredited representative for the [Veteran], we are submitting the attached material as a claim for benefits administered by the [VA].  Please take action to consider the following: Veterans [sic] original claim for service connection."  A copy of this letter was provided to the Veteran and to the DAV office at VA's Colorado Springs Vet Center.  This letter was dated January 18, 2007, the same date as that which was stamped on the Veteran's VA Form 21-526 (i.e., formal claim of service connection).  Such evidence serves to establish that the Veteran's representative did not submit the Veteran's claim for benefits to VA on January 12, 2007, as the Veteran asserts; rather, it was submitted on January 18, 2007.  Furthermore, as was noted above, a review of the record does not show that either the Veteran or his service organization contacted VA, by written or oral communication, prior to January 18, 2007, to advise that he would be submitting a claim for benefits (i.e., file an informal claim for benefits to be followed by a formal claim for benefits).

The Board is sympathetic to the Veteran's situation, and recognizes that had his claim for benefits been filed on January 12, 2007, the day he contacted the DAV, his service-connected disabilities and grant of basic eligibility to DEA would be awarded from an earlier effective date.  However, his claim was not filed with VA on that date, and the submission of an application for benefits to DAV (a veterans' service organization) may not be considered as having been filed with VA, as DAV is not part of VA.  In the absence of a formal or informal claim for any of the Veteran's awarded benefits having been filed with VA prior to January 18, 2007, the Veteran is not entitled to an effective date earlier than that date.  

The Board stresses to the Veteran that it is bound by VA laws and regulations.  The facts of this case show that the Veteran's representative filed the claim with VA on January 18, 2007, the Thursday following the Friday (January 12) when the Veteran visited the representative's office and signed the claim for VA benefits.  Even considering the long holiday weekend, January 18 was beyond the one year period for filing a claim after discharge from service.  
 
The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the awards of service connection for PTSD with depression and post-concussive headaches; DDD of the thoracolumbar spine; DDD of the cervical spine; neuropathy of the left lower extremity; a bilateral shoulder strain; carpal tunnel syndrome of both wrists; a bilateral hip impingement syndrome; a bilateral knee strain; vocal cord dyskinesia; a hiatal hernia with gastroesophageal reflux; asthma; tinnitus; bilateral hearing loss; hypertension; hemorrhoids; ingrown toenails; and varicocele, left testicle; and the award of basic eligibility to DEA.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

An effective date earlier than January 18, 2007, for the awards of service connection for PTSD with depression and post-concussive headaches; DDD of the thoracolumbar spine; DDD of the cervical spine; neuropathy of the left lower extremity; a bilateral shoulder strain; carpal tunnel syndrome of both wrists; a bilateral hip impingement syndrome; a bilateral knee strain; vocal cord dyskinesia; a hiatal hernia with gastroesophageal reflux; asthma; tinnitus; bilateral hearing loss; hypertension; hemorrhoids; ingrown toenails; and varicocele, left testicle; and the award of basic eligibility to DEA is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


